DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Nichols on 6/1/22.

The application has been amended as follows: 
Claims 10-12 have been cancelled.  

Examiner’s Reasons for Allowance
In response to the amendments filed on 5/18/22, claims 1-9 & 13-14 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach “a vending machine having a top spaced from a bottom and being configured to dispense foodstuffs comprising: a plurality of cartridges within the vending machine and being moveable in a direction from the top to the bottom of the vending machine, each cartridge having a plurality of slots with each slot releasably retaining a foodstuff; a heating section configured to receive by gravity at least one foodstuff from at least one of the plurality of slots and to heat the at least one foodstuff; a dispensing drawer configured to receive the at least one foodstuff passing from the heating section and to permit access to the foodstuff.”  As require by the independent claim 1. 
The closest prior art appears to be Lopez (US Patent 10,546,445; referred to hereinafter as Lopez), in view of Roslonski (US Patent 3,651,752; referred to hereinafter as Roslonski).  Lopez disclose a vending machine system adapted to dispense unpackaged food and including a cabinet having a door for accessing a cabinet interior, a refrigerator disposed within the cabinet interior for storing unpackaged food, an oven disposed within the cabinet interior for heating unpackaged food, at least one delivery chute for delivering heated unpackaged food, a payment system for processing customer payments.  Roslonski teach sequentially heating and dispensing a plurality of individually packaged good products, wherein the products are sequentially moved to, and supported at, a heating-dispensing station.  However, neither Lopez nor Roslonski, individually or in combination disclose or teach all the recited claim limitations, as required by the independent claim 1.  Consequently, claims 1-9 & 13-14 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649